Citation Nr: 0016836	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which awarded 
service connection for PTSD, and assigned a 10 percent 
disabling rating, effective from March 17, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's case has been obtained.  VA's 
duty to assist has been fulfilled.

2.  Service connection has been established for PTSD, 
evaluated as 10 percent disabling, effective from March 17, 
1998.

3.  Since March 1998, the veteran's PTSD has been shown to be 
productive of symptoms including depression, hypervigilance, 
chronic anxiety, avoidance behavior, and sleep impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for compensation based on PTSD on 
March 17, 1998.  DD Form 214 established that he served in 
combat while stationed in Vietnam.  

In support of his claim, the veteran submitted VA outpatient 
records reflecting diagnosis of and treatment for PTSD 
between January and April 1998.  In a psychological 
assessment dated in January 1998, the veteran reported that 
he was unemployed and receiving social security disability 
benefits due to chronic diarrhea. He appeared alert, well 
oriented, and exhibited fair insight and judgment.  The 
veteran expressed that he got along fairly well with his 
family and others.  He exhibited mild deficits in attention 
and concentration, which were noted by the VA physician as 
attributable to emotional factors involving depression and 
anxiety.  Memory functioning and language use were all within 
normal limits.  Emotionally, the veteran appeared depressed 
with feelings of anxiety.  It was noted that the veteran 
responded to his combat experiences in Vietnam with intense 
fear and helplessness.  He exhibited persistent increased 
arousal as indicated by symptoms such as difficulty falling 
and staying asleep, irritability, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The VA 
physician reported that the symptoms were chronic, and caused 
distress and impairment in the veteran's social and emotional 
functioning.  Pertinent diagnosis was PTSD, dysthymic 
disorder, alcohol abuse, and substance abuse in remission.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned.

An April 1998 VA outpatient psychiatric report reflects that 
the veteran complained of sadness, anxiety, intrusive 
distressing recollections, guilty feelings, and avoidance of 
thoughts and conversations about events he experienced in 
service.  Diagnosis was continued moderate depression and 
PTSD symptoms.  

The veteran was afforded VA PTSD examination in July 1998.  
The VA physician noted that the veteran was pleasant and 
cooperative, and did not appear to exaggerate his PTSD 
symptoms.  The veteran presented with subjective complaints 
of exaggerated startle response, hypervigilance, difficulty 
concentrating, and irritability.  He described some chronic 
anxiety, and reported that he suffered from significant 
depression in the past which had continued episodically.  He 
also complained of difficulty sleeping, in part due to dreams 
about Vietnam.  He expressed that he initially experienced 
many intrusive thoughts stemming from his service in Vietnam, 
but that those thoughts had subsided somewhat and had become 
less bothersome than before.  He complained of continued 
persistent avoidance and a preference for being alone.  He 
avoided crowds, and avoided reminders of Vietnam in part by 
not joining veterans' organizations where Vietnam might be 
discussed.  It was noted that he showed some distress in 
social functioning, and functioned pretty well 
occupationally, although he held multiple jobs after service.  
The veteran did not claim to be unemployed because of PTSD.  
Rather, he reported that he had been employed since 
separation from service until his retirement in 1994, when he 
began receiving social security disability benefits of 100 
percent due to his chronic diarrhea.  

During the July 1998 PTSD examination, the VA physician found 
that the veteran was neither impaired by thought process or 
communication, nor by delusions or hallucinations.  The 
veteran's orientation to person, place and time were good, 
and he suffered no memory loss or impairment.  No obsessive 
or ritualistic behavior was noted as having interfered with 
his routine activities.  The VA physician reported that 
although the PTSD was still present and definite, it was much 
improved at the time of the examination.  The veteran's 
history of dysthymia was noted, but that there was no present 
objective evidence of dysthymia on examination.  The 
veteran's history of alcohol abuse was noted as having 
decreased.  The physician opined that the vast majority of 
the veteran's primary psychiatric symptomatology was related 
to PTSD, and a small percentage was related to other 
psychiatric conditions.  The veteran's alcohol abuse was 
considered secondary to PTSD.  Axis I diagnosis was PTSD, 
dysthymia (much improved with treatment), and alcohol abuse 
which had decreased.  Axis III diagnosis was chronic diarrhea 
of undetermined etiology.  Axis IV diagnosis was the primary 
stressors relating back to the veteran's Vietnam experiences, 
with current stressors including chronic medical and economic 
problems.  The VA physician assessed that the veteran's 
psychiatric symptoms were mild, and although they were 
productive of impairment in his social life, the veteran was 
basically functioning pretty well.  A GAF score of 70 was 
assigned.

In a September 1998 decision, the RO awarded service 
connection for PTSD, and assigned a disability rating of 10 
percent, effective from March 17, 1998.  In the same 
decision, the RO found that the evidence did not tend to show 
exceptional factors or circumstances such that would warrant 
an extraschedular rating under 38 C.F.R. § 3.321.  

The veteran initiated a timely appeal of the September 1998 
decision.  Along with a notice of disagreement, the veteran 
enclosed copies of VA outpatient records reflecting treatment 
for PTSD between February and October 1998.  Those records 
are duplicates of the records previously considered by the 
RO, except for an October 1998 outpatient report reflecting 
follow-up treatment for PTSD and alcohol dependence.  In that 
VA medical record, the veteran reported that he felt "a 
little bit better," but he reasserted complaints of 
intrusive and distressing recollections of Vietnam, sleep 
disturbance, hypervigilance, and lack of interest in daily 
activities. The VA examiner diagnosed continued moderate PTSD 
and depression.

In the substantive appeal (VA Form 9), the veteran argued 
that the medical evidence or record was sufficient to show 
that his PTSD had rendered him totally disabled, which in 
turn rendered him unable to obtain or retain employment.  The 
veteran's service representative has argued that the July 
1998 VA examination, when viewed in its entirety, established 
that the veteran's PTSD was much greater in severity than was 
reflected by the GAF score assigned pursuant to that 
examination.

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

Pursuant to the criteria set forth in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 100 percent rating is warranted for 
PTSD where there is total occupational and social impairment 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted when a veteran has 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during period of significant 
stress, or; symptoms controlled by significant medication.  
Id.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

Initially, the Board finds that the veteran's claim for a 
rating disability in excess of 10 percent for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107. When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by 38 U.S.C.A. § 5107.

In the instant case, the Board finds that the current 
symptoms of the veteran's PTSD most nearly approximate a 30 
percent disability evaluation under Diagnostic Code 9411.  
The Board finds that the July 1998 examination results, along 
with the other competent evidence of record, serves to 
establish sufficient reasonable doubt regarding the increased 
severity of the veteran's PTSD symptoms such as to warrant 
the assignment of a 30 percent rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).  The evidence of record does 
not preponderate against an evaluation of 30 percent for the 
veteran's service-connected PTSD inasmuch as, at the very 
least, the veteran's reports of depressed mood, chronic 
anxiety, and sleep impairment are symptomatic of the criteria 
for a 30 percent rating under Diagnostic Code 9411.  In 
making this determination, the Board recognizes the VA 
regulation providing that when evaluating a mental disorder, 
an evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).

Additionally, the Board notes that analysis of a claim for a 
higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the Board has considered the 
concept of staged ratings pursuant to the guidelines of 
Fenderson, and finds that the totality of the evidence shows 
that symptoms of the veteran's PTSD have consistently met or 
nearly approximated the criteria necessary for the evaluation 
of 30 percent herein assigned effective from the date of the 
original claim.  Accordingly, the Board finds that the record 
supports a 30 percent evaluation, and no more, for PTSD as of 
March 17, 1998.

The Board further finds that the competent and probative 
evidence does not establish that the veteran's PTSD 
symptomatology warranted a disability evaluation in excess of 
30 percent since March 17, 1998.  There is no evidence in the 
claims file of the types of symptoms enumerated as the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411.  There is no evidence suggesting that the veteran 
suffers from a flattened affect.  His speech was noted as 
normal during the July 1998 VA examination, and was noted as 
normal as recently as October 1998.  The evidence 
demonstrates no difficulty with complex commands, nor is 
there evidence of impaired memory, judgment, or abstract 
thinking.  While the veteran may have alienated or felt 
disenfranchised from family, friends, and/or coworkers at 
times due to his PTSD symptoms, the evidence does not suggest 
that he is devoid of friends and/or relationships due to 
PTSD.  While the veteran is shown to have retired in 1994, he 
reported himself that his PTSD symptoms did not interfere 
with his ability to work, but rather, his unemployability was 
due to his chronic diarrhea disorder for which he receives 
social security benefits.  Acknowledging that stimuli exist 
that may, and indeed sometime do, make it difficult to 
establish and maintain effective work and social 
relationships, the preponderance of evidence is against a 
finding that such stimuli prevent the veteran from performing 
and keeping potential employment due to his PTSD.  

In sum, the Board concludes that although the evidence 
regarding an increase in the veteran's disability from PTSD 
symptomatology is in sufficient equipoise to afford him a 
disability evaluation of 30 percent, the claims file 
establishes, by a preponderance of evidence, that under 
pertinent VA law, regulations, and criteria, the assignment 
of a disability rating in excess of 30 percent is not 
warranted in this case.  Accordingly, the Board finds that 
the veteran's PTSD symptoms do not meet the criteria for a 50 
percent rating.  Since the veteran's PTSD does not meet the 
criteria for a 50 percent rating, it is axiomatic that the 
veteran's PTSD symptoms do not meet the criteria for a 70 
percent or a 100 percent rating.




Additional Matters

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Schedule for Rating Disabilities.  Alternatively, a veteran 
may establish entitlement to a total disability rating absent 
a combined 100 percent schedular evaluation by proving that 
the individual (as opposed to the average person) has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  

Under this analysis, if there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and; if there are two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to at least 70 percent.  38 
C.F.R. § 4.16(a) (1999).  However, even if a veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
total disability rating may be granted on an extraschedular 
basis if the veteran is found to be unemployable by reason of 
his or her disabilities, age, occupational background, and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.16(b), 
4.17(b), 4.18 (1999).

Considering the nature and extent of the veteran's service-
connected disabilities, as currently demonstrated, and other 
related factors, the Board does not find that he is 
unemployable for the purpose of establishing entitlement to a 
total disability rating based on individual unemployability.  
As shown, the veteran's disabilities do not warrant a 100 
percent rating.  Although the Board has herein granted the 
veteran a 30 percent evaluation for the service-connected 
PTSD by this decision, there is no showing of a sufficient 
additional disability that would warrant a combined rating to 
70 percent or more.  Thus, the veteran does not meet the 
percentage standards of 38 C.F.R. § 4.16(a).  

In addition, the RO has already considered whether a higher 
rating is warranted on either issue on an extraschedular 
basis, and has concluded it is not.  The Board's review of 
the evidence of record has also uncovered no basis upon which 
to conclude that additional action is required with regard to 
extraschedular consideration.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating of 30 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

